DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to amendment to 16/620,432 filed on 8/2/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-8, 11-13, 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20140 0090471) in view of Nishibata (2015/0015171).

Regarding claim 1, Lee teaches: 
A motor driving apparatus comprising: 
an inverter (inverter 120) configured to drive a motor (motor 150) using an alternating current (AC) voltage the inverter being configured to output a terminal voltage waveform to the motor (output of inverter is AC voltage); and 
 a control unit (control unit 130) configured to control operation of switching elements included (inverter 120 comprises 6 switching elements that are controlled by control unit 130 to operate on and off operation) in the inverter, 
wherein the control unit is configured to :
	perform an overmodulation compensation (Figs. 4b and 4c show overmodulation vector) based on an output voltage instruction value vector exceeding a predetermined space vector region ([0050]: voltage command generation 240 generates a voltage set point Vq*; since Fig. 4b and 4c  show overmodulation vector values, thus  thus the voltage exceeds the space vector region), the output voltage instruction value vector being used for controlling the inverter (Fig. 2 shows voltage instruction controlling the inverter to drive the motor; Figs. 4a-4c show different mode of operation based on instruction velocity w*r, when v_reference exceeds the a predetermined space vector region as illustrated in Figs. 4a-4c. [0075]-[0076] and [0138]),
 based on performing the overmodulation compensation, generate a first compensation value or a second compensation value (Figs. 4b and 4c show overmodulation vector that are compensated to new voltage vector values; thus first and second compensation values) according to an instruction velocity ([0048], [0086]: torque command generation unit output a torque command value T* for rotation of the electric motor based on the speed command value w*r, thus according to an instruction velocity)  the second instruction being different from the first compensation value (Fig. 4b shows in-phase overmodulation to compensate for V_reference and V_new is provided; [0077]-[0079] and Fig. 4c shows minimum distance overmodulation to compensate for V_reference and V_new is provided; [0080]-[0081]),
 compensate the output voltage instruction value vector using one of the first compensation value or the second compensation value (Figs. 4b and 4c show an overmodulation voltage vector exceeding a predetermined space vector region 310. [0075]-[0076] and [0138]: when the vector of the inverter output voltage command value exceeds the voltage that can be output by the inverter 120, the switching control signal output unit 560 performs overmodulation control),
output a pulse width modulation (PWM) signal for controlling operation of the switching elements of the inverter based on the compensated output voltage instruction value vector (it’s known that the inverter outputs pwm signals to operate the motor based on instruction voltages),
operate in a first mode or a second mode according to at least one of the instruction velocity, a current velocity of the motor (current command generation unit 230), or an output power instruction value of the inverter, the second mode being different from the first mode (Figs. 4a-4c),
generate the first compensation value for reducing a size of the output voltage instruction value vector while maintaining a phase of the output voltage instruction value vector (Fig. 4b shows in-phase overmodulation to compensate for V_reference and V_new is provided; [0077]-[0079]), and 
generate the second compensation value for compensating the output voltage instruction value vector with a minimum distance point between the output voltage instruction value vector and the predetermined space vector region (Fig. 4c shows minimum distance overmodulation to compensate for V_reference and V_new is provided; [0080]-[0081]), and 
in the first mode or the second mode, perform the overmodulation compensation to control a maximum point maintenance time and a minimum point maintenance time of the terminal voltage waveform to be equal to each other (Fig. 4b and 4c show that when a maximum point maintenance time is to be equal a to a minimum point maintenance time at a terminal voltage waveform, P1 and P2), and
wherein a first maximum point maintenance time or a first minimum point maintenance time of the terminal voltage waveform in the first mode is less than a second maximum point maintenance time or a second minimum point maintenance time of the terminal voltage waveform in the second mode (Figs 4c shows that the max point maintenance time or minimum point time measured in the second mode is greater than the max maintenance time or the minimum point time in the first mode).   

 Lee teaches the first mode in-phase modulation and the second mode minimum distance overmodulation.
Lee doesn’t specifically teach wherein the control unit operates in the first mode based on at least one of  (i) the instruction velocity being less than or equal to a predetermined velocity reference value, (ii) the instruction velocity being less than or equal to the current velocity of the motor, or (iii) the output power instruction value of the inverter being less than or equal to a predetermined output power reference value,  and operates in the second mode based on at least one of (i) the instruction velocity being greater than the predetermined velocity reference value, (ii) the instruction velocity being greater than the current velocity of the motor, or (iii) the output power instruction value of the inverter being greater than the predetermined output power reference value. 
However, Nishibata teaches in [0137] the angular velocity omega calculated by the velocity calculator 30b being in the first range (Fig. 2A). (Fig. 2B step S1) shows whether the angular velocity is lower than threshold angular velocity, thus this satisfy the (i) the instruction velocity being less than or equal to a predetermined velocity reference value. See Fig. 3B as well.  (Fig. 2B step S1 if no), this satisfies (i) the instruction velocity being greater than the predetermined velocity reference value.
Given the teaching of Nishibata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the controller of Lee with  the step of calculating if the angular velocity calculated is lower than a range then proceed to the option of yes or no in order to follow a set of instruction in the system. 

Regarding claim 13, Lee teaches: 
A motor driving apparatus comprising: 
 a motor (motor 150) comprising a stator on which three-phase coils are wound and a rotor disposed in the stator and rotated by a magnetic field generated by the three-phase coils, the inverter being configured to output a terminal voltage waveform to the motor (Fig. 1 shows three phase coils and it is inherent that a motor comprises a stator and a rotor and the three phase coil in the motor generates magnetic field);
an inverter (inverter 120) comprising three-phase switching elements turned on to supply and off to cut off three-phase alternating current AC voltages to the three-phase coils (inverter 120 comprises 6 switching elements that are controlled by control unit 130 to operate on and off operation); and 
a control unit (control unit 130) configured to control operation of the switching elements of the inverter, 
wherein the control unit is configured to :
perform an overmodulation compensation (Figs. 4b and 4c show overmodulation vector) based on an output voltage instruction value vector exceeding a predetermined space vector region ([0050]: voltage command generation 240 generates a voltage set point Vq*; since Fig. 4b and 4c  show overmodulation vector values, thus  thus the voltage exceeds the space vector region), the output voltage instruction value vector being used for controlling the inverter (Fig. 2 shows voltage instruction controlling the inverter to drive the motor; Figs. 4a-4c show different mode of operation based on instruction velocity w*r, when v_reference exceeds the a predetermined space vector region as illustrated in Figs. 4a-4c. [0075]-[0076] and [0138]),
generate a first compensation value or a second compensation value (Figs. 4b and 4c show overmodulation vector that are compensated to new voltage vector values; thus first and second compensation values) according to an instruction velocity ([0048], [0086]: torque command generation unit output a torque command value T* for rotation of the electric motor based on the speed command value w*r, thus according to an instruction velocity)  the second instruction being different from the first compensation value (Fig. 4b shows in-phase overmodulation to compensate for V_reference and V_new is provided; [0077]-[0079] and Fig. 4c shows minimum distance overmodulation to compensate for V_reference and V_new is provided; [0080]-[0081]),
based on an output voltage instruction value vector used in controlling of the inverter exceeding a predetermined space vector region (Figs. 4a-4c show different mode of operation based on instruction velocity w*r, when v_reference exceeds the a predetermined space vector region as illustrated in Figs. 4a-4c. [0075]-[0076] and [0138]: when the vector of the inverter output voltage command value exceeds the voltage that can be output by the inverter 120, the switching control signal output unit 560 performs overmodulation control, thus when output voltage instruction value vector exceeds a predetermined space vector region), compensate the output voltage instruction value vector using one of the first compensation value or the second compensation value (Figs. 4b and 4c show an overmodulation voltage vector exceeding a predetermined space vector region 310. [0075]-[0076] and [0138]: when the vector of the inverter output voltage command value exceeds the voltage that can be output by the inverter 120, the switching control signal output unit 560 performs overmodulation control),
output a pulse width modulation (PWM) signal for controlling operation of the switching elements of the inverter based on the compensated output voltage instruction value vector (it’s known that the inverter outputs pwm signals to operate the motor based on instruction voltages),
operate in a first mode or a second mode according to the instruction velocity, the second mode being different from the first mode (Figs. 4a-4c),
generate the first compensation value for reducing a size of the output voltage instruction value vector while maintaining a phase of the output voltage instruction value vector (Fig. 4b shows in-phase overmodulation to compensate for V_reference and V_new is provided; [0077]-[0079]), and 
generate the second compensation value for compensating the output voltage instruction value vector with a minimum distance point between the output voltage instruction value vector and the space vector region (Fig. 4c shows minimum distance overmodulation to compensate for V_reference and V_new is provided; [0080]-[0081]) , and 
wherein in the first mode or the second mode, perform an overmodulation compensation to control a maximum point maintenance time and a minimum point maintenance time of the terminal voltage waveform to be equal to each other (Fig. 4b and 4c show that when a maximum point maintenance time is to be equala to a minimum point maintenance time at a terminal voltage waveform, P1 and P2), and
wherein a first maximum point maintenance time or a first minimum point maintenance time of the terminal voltage waveform in the first mode is less than a second maximum point maintenance time or a secon minimum point maintenance time of the terminal voltage waveform in the second mode (Figs 4c shows that the max point maintenance time or minimum point time measured in the second mode is greater than the max maintenance time or the minimum point time in the first mode).    

 Lee teaches the first mode in-phase modulation and the second mode minimum distance overmodulation.
Lee doesn’t specifically teach wherein the control unit operates in the first mode based on at least one of  (i) the instruction velocity being less than or equal to a predetermined velocity reference value, (ii) the instruction velocity being less than or equal to the current velocity of the motor, or (iii) the output power instruction value of the inverter being less than or equal to a predetermined output power reference value,  and operates in the second mode based on at least one of (i) the instruction velocity being greater than the predetermined velocity reference value, (ii) the instruction velocity being greater than the current velocity of the motor, or (iii) the output power instruction value of the inverter being greater than the predetermined output power reference value. 
However, Nishibata teaches in [0137] the angular velocity omega calculated by the velocity calculator 30b being in the first range (Fig. 2A). (Fig. 2B step S1) shows whether the angular velocity is lower than threshold angular velocity, thus this satisfy the (i) the instruction velocity being less than or equal to a predetermined velocity reference value. See Fig. 3B as well.  (Fig. 2B step S1 if no), this satisfies (i) the instruction velocity being greater than the predetermined velocity reference value.
Given the teaching of Nishibata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the controller of Lee with  the step of calculating if the angular velocity calculated is lower than a range then proceed to the option of yes or no in order to follow a set of instruction in the system. 

Regarding claims 3 and 16, Lee teaches the first mode in-phase modulation and the second mode minimum distance overmodulation.
Lee doesn’t specifically teach wherein the control unit operates in the first mode when the instruction velocity is less than or equal to a current velocity of the motor measured by the control unit and operates in the second mode when the instruction velocity is greater than the current velocity of the motor measured by the control unit.  
However, Nishibata teaches in [0137] the angular velocity omega calculated by the velocity calculator 30b being in the first range (Fig. 2A). Fig. 2B step S1 shows whether the angular velocity is lower than threshold angular velocity. See Fig. 3B as well. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of calculating if the angular velocity calculated is lower than a range then proceed to the option of yes or no of Nishibata in the control unit of Lee in order to follow a set of instruction in the system. 

Regarding claims 4 and 17, Lee teaches:
The motor driving apparatus of claim 1, wherein the control unit comprises:
a voltage instruction generation portion (540) configured to generate a first voltage instruction value (V*1); 
a torque instruction generation (510) portion configured to generate a torque instruction value (T*) on the basis of the current velocity of the motor (w^r) and the instruction velocity (w*r);
a power instruction generation portion (520) configured to calculate an output power instruction value (P*) on the basis of the torque instruction value (T*) and an input terminal voltage (vg) of the inverter; and
a power controller (525) configured to generate a compensation voltage instruction value (V*2) on the basis of the output power instruction value (P*) and the first voltage instruction value (V*1), and
wherein a vector of the output voltage instruction value (V*3) is a sum of a vector of the first voltage instruction value and a vector of the compensation voltage instruction value (ADDER 555).

Regarding claims 5 and 18, Lee teaches the first mode in-phase modulation and the second mode minimum distance overmodulation.
Lee doesn’t specifically teach wherein the control unit operates in the first mode when the output power instruction value is less than or equal to a predetermined output power reference value and operates in the second mode when the output power instruction value is greater than the predetermined output power reference value.  
However, Nishibata teaches in [0135]-[0145] the angular velocity omega previously determined (Fig. 2A). Fig. 2B step S1 shows whether the angular velocity is lower than threshold angular velocity. Power instruction and angular velocity instruction are related to each other.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of calculating if the angular velocity is lower than threshold angular velocity then proceed to the option of yes or no of Nishibata in the control unit of Lee in order to follow a set of instruction in the system. 

Regarding claim 6, Lee teaches the first mode in-phase modulation and the second mode minimum distance overmodulation.
Lee doesn’t specifically teach a rotational velocity of the motor in the second mode is higher than a rotational velocity of the motor in the first mode.  
However, Nishibata teaches in [0135]-[0145] the angular velocity omega previously determined (Fig. 2A). Fig. 2B step S1 shows whether the angular velocity is lower than threshold angular velocity. (See Figs. 4b-4c).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of calculating if the angular velocity is lower than threshold angular velocity then proceed to the option of yes or no of Nishibata in the control unit of Lee in order to follow a set of instruction in the system. 

Regarding claim 7, Lee teaches:
The motor driving apparatus of claim 1, wherein the output voltage instruction value vector is located on a boundary of the space vector region (see Figs. 4a-4c: where the voltage instruction is located on P1, P2 of the space region 310), and
wherein a size of the output voltage instruction value vector in the second mode is greater than or equal to a size of the output voltage instruction value vector in the first mode (Fig. 4c shows the output voltage instruction value vector in the second mode is greater than the size of the output voltage instruction value vector in the first mode 4b).  

Regarding claim 8, Lee teaches:
The motor driving apparatus of claim 1, wherein the control unit is configured to, based on the output voltage instruction value vector being located in the space vector region, not perform the overmodulation compensation (Fig. 4a shows that the output voltage instruction value vector is located in the space vector region 310 and the control unit does not perform any operation of overmodulation).  

Regarding claim 11, Lee teaches: 
The motor driving apparatus of claim 1, wherein a duty-ratio of the terminal voltage waveform measured in the second mode is be greater than a duty-ratio of the terminal voltage waveform measured in the first mode (Fig. 4c shows that there’s a phase difference between V_ref and V_new leading to greater duty-ratio and high velocity).  

Regarding claims 12 and 20, Lee teaches: 
The second mode wherein there’s greater duty-ratio and high velocity.
Lee doesn’t explicitly teach wherein the control unit operates in the second mode when a current velocity of the motor or an instruction velocity is higher than or equal to 80 krpm.  
However, it would have been a design choice to have the second mode operate when the rpm is greater or equal to 80 krpm.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold of 80 krpm for the control unit to operate at the second mode, to compensate for the overmodulation vector. 

Regarding claim 19, Lee teaches: 
The motor driving apparatus of claim 13, wherein the control unit comprises:  
a position estimation portion configured to estimate an electrical degree position of the rotor by detecting currents and voltages from the three-phase coils ([0043]: Fig. 2 position estimation unit 220 estimates rotor position); 
a velocity calculation portion configured to calculate a current velocity of the rotor on the basis of the electrical degree position of the rotor and the voltages ([0049]: current command generation unit 230);
 an instruction value generation portion configured to generate a current instruction value calculated on the basis of the current velocity and a target instruction value and to generate a voltage instruction value calculated based of the current instruction value and the currents ([0050]: voltage command generation unit 240); and
 a signal generation portion configured to calculate an output voltage instruction value on the basis of the voltage instruction value and the electrical degree position and to operate in the first mode or second mode of compensating the output voltage instruction value ([0052]-[0053]: axis transformation unit 250).  

Regarding claim 21, Lee teaches: 
The motor driving apparatus of claim 1, wherein the first mode is an in-phase overmodulation compensation operation that is configured to reduce the size of the output voltage instruction value vector while maintaining the phase of the output voltage instruction value vector (Fig. 4b shows in-phase overmodulation to compensate for V_reference and V_new is provided; [0077]-[0079]), and 
wherein the second mode is a minimum distance overmodulation compensation operation that is configured to change the output voltage instruction value vector with the minimum distance point between the output voltage instruction value vector and the space vector region (Fig. 4c shows minimum distance overmodulation to compensate for V_reference and V_new is provided; [0080]-[0081]).    

Regarding claim 22, Lee teaches: 
The motor driving apparatus of claim 1, wherein the control unit is further configured to: compare the output voltage instruction value vector with the predetermined space vector region; and determine whether the output voltage instruction value vector exceeds the predetermined space vector regionFigs. 4a-4c show different mode of operation based on instruction velocity w*r, when v_reference exceeds the  predetermined space vector region as illustrated in Figs. 4a-4c. [0075]-[0076] and [0138]: when the vector of the inverter output voltage command value exceeds the voltage that can be output by the inverter 120, the switching control signal output unit 560 performs overmodulation control, thus when output voltage instruction value vector exceeds a predetermined space vector region).

Regarding claim 23, Lee teaches: 
 	The motor driving apparatus of claim 1, wherein the control unit is configured to determine one operation mode for the overmodulation compensation among the first mode and the second mode according to the instruction velocity, the current velocity of the motor, and the output power instruction value of the inverter (Figs. 4a-4c).  

Regarding claim 24, Lee teaches: 
The motor driving apparatus of claim 1, wherein the control unit is configured to: based on the instruction velocity being less than or equal to the current velocity of the motor, determine to operate in the first mode among the first mode and the second mode, and generate the first compensation value; and based on the instruction velocity being greater than the current velocity of the motor, determine to operate in the second mode among the first mode and the second mode, and generate the second compensation value (Figs. 4a-4c).  

Regarding claim 25, Lee doesn’t explicitly teach: 
  wherein the control unit is configured to: based on the output power instruction value of the inverter being less than or equal to the predetermined output power reference value, determine to operate in the first mode among the first mode and the second mode, and generate the first compensation value; and based on the output power instruction value of the inverter being greater than the predetermined output power reference value, determine operate in the second mode among the first mode and the second mode, and generate the second compensation value.
However, Nishibata teaches in [0135]-[0145] the power instruction value previously determined (Fig. 2A). Fig. 2B shows whether the power instruction value is lower than threshold value. (See Figs. 4b-4c).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of calculating if the angular velocity is lower than threshold angular velocity then proceed to the option of yes or no of Nishibata in the control unit of Lee in order to follow a set of instruction in the system. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant has argued page 12 that Lee’s control unit is not configured to based on performing the overmodulation compensation, generate a first or second compensation value according to an instruction velocity.
Examiner disagrees. Figs. 4b and 4c show overmodulation vector that are compensated to new voltage vector values; thus first and second compensation values) according to an instruction velocity ([0048], [0086]: torque command generation unit output a torque command value T* for rotation of the electric motor based on the speed command value w*r, thus according to an instruction velocity).

	Applicant has also argued with the amended portion of the claim. 
	Examiner has provided a new explanation in the rejection. 
Therefore, the application is not in condition for allowance. 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEMENAY T TRUNEH/               Examiner, Art Unit 2846                                                                                                                                                                                         	
11/4/22
                                                                                                                                                                                                     
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846